        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 1 of 24


1    GRODSKY & OLECKI LLP
     Allen B. Grodsky (SBN 111064)
2    allen@thegolawfirm.com
     Courtney L. Puritsky (SBN 251330)
3    courtney@thegolawfirm.com
     Tim B. Henderson (SBN 281159)
4    tim@thegolawfirm.com
     2001 Wilshire Boulevard, Suite 210
5    Santa Monica, California 90403
     Telephone: (310) 315-3009
6    Facsimile: (310) 315-1557
7 Attorneys for Defendants Skybound Productions,
  Inc., Circle of Confusion Productions, LLC,
8 New Circle of Confusion Productions, Inc.,
  Robert Kirkman, LLC, Robert Kirkman, and
9 David Alpert

10
                           UNITED STATES DISTRICT COURT
11
                        NORTHERN DISTRICT OF CALIFORNIA
12
                                  SAN JOSE DIVISION
13

14   MELVIN WILLIAM SMITH, JR., a/k/a   )      Case No. 5:18-cv-03803-LHK
     MEL SMITH, an individual,          )
15                                      )      Hon. Lucy H. Koh
                       Plaintiff,       )
16                v.                    )      NOTICE OF MOTION AND
                                        )      MOTION TO DISMISS SECOND
17   AMC NETWORKS, INC., a Delaware     )      AMENDED COMPLAINT
     corporation; AMC FILM HOLDINGS,    )      PURSUANT TO FEDERAL RULE
18   LLC, a Delaware limited liability  )      12(b)(6) BY DEFENDANTS
     company; et al.,                   )      SKYBOUND PRODUCTIONS,
19                     Defendants.      )      INC., CIRCLE OF CONFUSION
     __________________________________ )      PRODUCTIONS, LLC, NEW
20                                             CIRCLE OF CONFUSION
                                               PRODUCTIONS, INC., ROBERT
21                                             KIRKMAN, LLC, ROBERT
                                               KIRKMAN, AND DAVID
22                                             ALPERT; MEMORANDUM OF
                                               POINTS AND AUTHORITIES IN
23                                             SUPPORT THEREOF
24

25                                             Date:       Jan. 17, 2019
                                               Time:       1:30 p.m.
26                                             Div.:       San Jose
                                               Place:      Courtroom 8
27

28
         Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 2 of 24


1    TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
2          PLEASE TAKE NOTICE that on January 17, 2019, at 1:30 p.m., or as soon
3    thereafter as the parties may be heard in the Courtroom of the Honorable Lucy H. Koh,
4    United States District Judge for the Northern District of California, located in the San
5    Jose Courthouse, Courtroom 8, 280 South First St., San Jose, California 95113,
6    Defendants Skybound Productions, Inc., Circle of Confusion Productions, LLC, New
7    Circle of Confusion Productions, Inc., Robert Kirkman, LLC, Robert Kirkman, and
8    David Alpert (the “Skybound Defendants”) will and hereby do move to dismiss the
9    copyright infringement and breach of fiduciary duty claims alleged in the Second
10   Amended Complaint (“SAC”) of Plaintiff Melvin William Smith, Jr. a/k/a Mel Smith
11   (“Plaintiff”), with prejudice, under Fed. R. Civ. P. Rule 12(b)(6) on the grounds that
12   the First Claim for Copyright Infringement and Second Claim for Breach of Fiduciary
13   Duty fail to state a claim for relief against the Skybound Defendants and the pleading
14   deficiencies cannot be cured by amendment.
15         This Motion is based upon this Notice and the attached Memorandum of Points
16   and Authorities; the proposed Order; exhibits submitted with the motion to dismiss the
17   SAC filed by Defendants AMC Networks, Inc., AMC Film Holdings LLC, AMC
18   Network Entertainment LLC, AMC TV Studios LLC, and Valhalla Entertainment,
19   Inc.; all pleadings and papers on file in this action; any matters of which the Court may
20   take judicial notice; and such other argument, evidence and additional matters that may
21   be presented to this Court at or before the hearing on this Motion.
22   Dated: November 2, 2018                GRODSKY & OLECKI LLP
                                            Allen B. Grodsky
23                                          Courtney L. Puritsky
                                            Tim B. Henderson
24
                                            By:        /s/ Tim B. Henderson
25                                                         Tim B. Henderson
26                                          Attorneys for Defendants Skybound
                                            Productions, Inc., Circle of Confusion
27                                          Productions, LLC, New Circle of Confusion
                                            Productions, Inc., Robert Kirkman, LLC,
28                                          Robert Kirkman, and David Alpert

                                                  ii
            Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 3 of 24


1                                              TABLE OF CONTENTS
2                                                                                                                     Page(s)
3    I.       INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
4    II.      THE WORKS AT ISSUE ARE PROPERLY
              BEFORE THE COURT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
5
              A.      Dead Ahead . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
6
              B.      Fear the Walking Dead . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
7
     III.     THE COPYRIGHT INFRINGEMENT CLAIM SHOULD
8             BE DISMISSED BECAUSE THE WORKS ARE NOT
              SUBSTANTIALLY SIMILAR IN
9             COPYRIGHT-PROTECTED EXPRESSION . . . . . . . . . . . . . . . . . . . . . . . . . . 5
10            A.      The Elements of a Copyright Infringement Claim . . . . . . . . . . . . . . . . . . 5
11            B.      Dead Ahead and Fear the Walking Dead Are Not
                      Substantially Similar in Expression as a Matter of Law . . . . . . . . . . . . . . 6
12
                      1.       The Plots and Sequences of Events Are Entirely
13                             Dissimilar . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
14                    2.       The Stock Characters in Dead Ahead Are Not
                               Protectable and, in Any Event, Are Completely Different . . . . . . 11
15
                      3.       The Settings of the Works Are Divergent . . . . . . . . . . . . . . . . . . 15
16
                      4.       The Supposedly Similar Themes Are Too Generic
17                             to Be Protectable and Dead Ahead Lacks Several
                               Themes in Fear the Walking Dead . . . . . . . . . . . . . . . . . . . . . . . . 17
18
                      5.       The Moods of the Works Are Materially Different . . . . . . . . . . . 18
19
                      6.       Dialogue Similarities Do Not Exist . . . . . . . . . . . . . . . . . . . . . . . 18
20
                      7.       The Pacing of the Two Works Is Not Substantially Similar . . . . 19
21
                      8.       Summary of Extrinsic Test Factors . . . . . . . . . . . . . . . . . . . . . . . 19
22
     IV.      THE BREACH OF FIDUCIARY DUTY CLAIM ALSO
23            FAILS AS A MATTER OF LAW . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
24
     V.       CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
25

26

27

28


                                                                 iii
           Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 4 of 24


 1                                          TABLE OF AUTHORITIES
 2    Cases                                                                                                     Page(s)
 3    Alexander v. Murdoch,
            2011 WL 2802923 (S.D.N.Y. July 14, 2011) . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 4
      Benay v. Warner Bros. Entm’t, Inc.,
 5         607 F.3d 620 (9th Cir. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
 6    Berkic v. Crichton,
            761 F.2d 1289 (9th Cir. 1985) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
 7
      Campbell v. Walt Disney Co.,
 8        718 F. Supp. 2d 1108 (N.D. Cal. 2010) . . . . . . . . . . . . . . . . . . . . . . . . . 2, 17, 19
 9    Feist Publ’ns, Inc. v. Rural Tel. Serv. Co.,
             499 U.S. 340 (1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 12
10
      Funky Films, Inc. v. Time Warner Ent’t Co.,
11         462 F.3d 1072 (9th Cir. 2006) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
12    Hogan v. DC Comics,
           48 F. Supp. 2d 298 (S.D.N.Y. 1999) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
13
      Knievel v. ESPN,
14          393 F.3d 1068 (9th Cir. 2005) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
15    Kouf v. Walt Disney Pictures & Telev.,
            16 F.3d 1042 (9th Cir. 1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
16
      Litchfield v. Spielberg,
17           736 F.2d 1352 (9th Cir. 1984) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 6
18    Marcus v. ABC Signature Studios, Inc.,
           279 F. Supp. 3d 1056 (C.D. Cal. 2017) . . . . . . . . . . . . . . . . . . . . . . . . . . 5, 16, 17
19
      Olson v. Nat’l Broadcasting Co., Inc.,
20          855 F.2d 1446 (9th Cir. 1988) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 18, 19
21 Wild v. NBC Universal, Inc.,
         788 F. Supp. 2d 1083 (C.D. Cal. 2011), aff’d 2013 WL 750655
22       (9th Cir. Feb. 23, 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 5, 13, 15
23    Zella v. E.W. Scripps Co.,
             529 F. Supp. 2d 1124 (C.D. Cal. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6, 18
24

25    RULES
26    Fed. R. Civ. Proc. Rule 12(b)(6) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 6
27

28


                                                               iv
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 5 of 24


1                   MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     INTRODUCTION
3           At the heart of Plaintiff’s copyright claim is his unfounded belief that his
4    copyright in the comic book Dead Ahead prevents anyone else from telling a story
5    about zombies and “the high seas.” It is hornbook law that ideas like Plaintiff’s are not
6    copyrightable. In an attempt to avoid this fatal flaw, the Second Amended Complaint
7    (“SAC”) – Plaintiff’s third attempt to state a valid copyright claim – offers a laundry
8    list of supposed similarities between the two works. But even a cursory review of the
9    key moments hand-picked by Plaintiff discloses that the protectable elements of the
10   works differ in every meaningful respect.
11          Dead Ahead is a horror story, told from a first-person perspective, that almost
12   entirely revolves around a fishing boat captain and his customers’ attempts to survive a
13   zombie apocalypse by boarding a cruise ship in search of supplies while beset by
14   zombies at every turn. There is little to no character development, the most that is
15   known about almost all the characters is their name – the depiction of one character
16   even changes partway through the story. The zombie apocalypse is depicted through
17   grotesque and fantastical illustrations and described by the protagonist in melodramatic
18   and poetic diary entries.
19          In contrast, Season 2 of Fear the Walking Dead is a character-driven, realistic
20   portrayal (well, as realistic as possible when zombies are involved) of the histories,
21   flaws, and relationships of its characters as they continue to deal with the zombie
22   apocalypse that began in Season 1. Over the course of Season 2, Fear the Walking
23   Dead’s characters endure numerous wrenching scenarios that test, and sometimes
24   break, their bonds and wills, such as failing to save a family bound by a suicide pact,
25   destroying a countryside estate where zombies are kept in the basement, nearly dying
26   from dehydration, dogs, and outlaws while traversing the Sonoran desert, joining a
27   spiritual community of survivors in Tijuana, and murdering other survivors. In Fear
28   the Walking Dead, although the threat of zombies is ever-present, the drama is driven

                                                  1
           Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 6 of 24


1    by the human characters and often the humans are more dangerous than the zombies.
2            While Plaintiff may honestly believe that his story has been copied, Fear the
3    Walking Dead and Dead Ahead are not “substantially similar” in any material respect.
4    Thus, the copyright infringement claim should be dismissed with prejudice and
5    without leave to amend. As a result, the breach of fiduciary duty claim must fail as
6    well because it is based on the alleged copying, which did not occur as a matter of law.
7    II.     THE WORKS AT ISSUE ARE PROPERLY BEFORE THE COURT
8            In connection with their own motion to dismiss, Defendants AMC Networks,
9    Inc., AMC Film Holdings LLC, AMC Network Entertainment LLC, AMC TV Studios
10   LLC, and Valhalla Entertainment, Inc. (the “AMC Defendants”) submitted copies of
11   the works at issue, the graphic novel Dead Ahead (a consolidated version of the three
12   original issues of Dead Ahead, plus 14 pages of additional material, per SAC ¶ 21) and
13   DVDs containing Season 2 of the television series Fear the Walking Dead. In the
14   interest of avoiding duplicative exhibits, references below are to the exhibits provided
15   by the AMC Defendants and attached to the declaration of Megan Lollar.
16           Both works are properly before the court, and supersede the written allegations
17   of a plaintiff’s pleading, under the doctrine of incorporation by reference because they
18   are referenced repeatedly throughout the SAC. Knievel v. ESPN, 393 F.3d 1068, 1076-
19   77 (9th Cir. 2005) (“incorporation by reference” doctrine permitted court to consider
20   webpage referenced in complaint in ruling on motion to dismiss). The works
21   themselves may be considered in ruling on a Rule 12(b)(6) motion. See, e.g., Wild v.
22   NBC Universal, Inc., 788 F. Supp. 2d 1083, 1090 n.1 (C.D. Cal. 2011), aff’d 2013 WL
23   750655 (9th Cir. Feb. 23, 2013) (taking judicial notice of comic book and television
24   series and granting motion to dismiss); Zella v. E.W. Scripps Co., 529 F. Supp. 2d
25   1124, 1131, n.6 (C.D. Cal. 2007) (citation omitted) (dismissal following comparison of
26   treatment and television show); Campbell v. Walt Disney Co., 718 F. Supp. 2d 1108,
27   1111 n.3 (N.D. Cal. 2010) (dismissal based on comparison of screenplay and motion
28   picture).

                                                 2
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 7 of 24


1            A brief synopsis of each work follows.
2            A.    Dead Ahead
3            Dead Ahead is a classic horror story told from the perspective of Captain Jack,
4    the operator of a sport fishing boat in Mexico who is out at sea when a zombie
5    apocalypse begins. The story is told through Captain Jack’s verbose and melodramatic
6    diary entries and inner monologue and shown through the graphic and almost
7    psychedelic illustrations of the non-stop onslaught of zombies. The images are the
8    focus of the story. Although the characters are named, not much is known about them
9    besides that they went on a fishing trip and are trying to survive a zombie apocalypse.
10           The first third of Dead Ahead largely concerns Captain Jack and his customers
11   adjusting to the new zombie apocalypse, making runs to land for supplies while
12   fighting off zombies, and dealing with a severe storm. Ex. 4 to Declaration of Megan
13   Lollar submitted in support of the AMC Defendants’ Motion to Dismiss, pp. 1-36.1/
14   The final two-thirds of the comic revolve around Captain Jack’s attempt to take over a
15   cruise ship that becomes overrun by zombies. Ex. 4, pp. 37-82. A crew of pirates is
16   also attempting to take over the cruise ship, but they do not seem to ever meet Captain
17   Jack or his group. The story ends when Captain Jack apparently blows up the cruise
18   ship.
19           B.    Fear the Walking Dead
20           Although it includes one fictional and fantastical aspect (zombies), Fear the
21   Walking Dead is a modern, character-driven story told from an omniscient perspective.
22   In Season 1 of Fear the Walking Dead, the characters fight through riots, military
23   quarantines, and a growing zombie outbreak in Los Angeles.        By the end of Season
24   1, the survivors have fought their way to a beach side mansion, and Season 2 picks up
25   on a Los Angeles beach where the survivors board a large, technologically-advanced
26   luxury yacht, the Abigail.
27

28   1/
          Citations to the graphic novel are based on counting from the first page of action
     immediately following the introduction.
                                                  3
         Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 8 of 24


1          Although thrown together in part by circumstance, the main characters share
2    close relationships that heighten the dramatic moments they encounter. The main
3    characters are Madison Clark, her son Nick, her daughter Alicia, her fiancee Travis
4    Manawa, and his son Chris Manawa, as well as Daniel Salazar, his daughter Ofelia,
5    and Victor Strand, the owner of the yacht. These characters’ relationships stretch back
6    well before they reached the yacht. For example, in Season 1 the Salazar family gave
7    Madison and Travis’ family shelter during a riot, Strand and Nick helped each other
8    survive and escape after being detained by the military, and Strand took the group to
9    his mansion on the beach.
10         In Season 2, after leaving Los Angeles, the characters confront a variety of
11   challenging situations, sometimes coming together to defeat common enemies (both
12   zombie and human) and other times splintering apart. For example, although Madison,
13   Daniel, and others work together to defeat threatening interlopers who take over the
14   yacht and capture Travis and Alicia, Travis is ultimately unable to save his son Chris,
15   whose inability to cope with the death of his mother and the depravity of the zombie
16   apocalypse drives him to murder. These challenging situations take the characters to a
17   variety of locales, including an island inhabited by a family bound by a suicide pact,
18   beaches strewn with the wreckage of an airplane crash, a lush but sinister estate in the
19   Mexican countryside, the Sonoran desert, a fortified neighborhood in Tijuana where a
20   mysterious pharmacist also acts as its spiritual leader, and a beach side hotel teeming
21   with zombies and other survivors.
22         After 15 episodes, the characters find themselves very far from where they
23   started. Madison, Travis, and Alicia are expelled from the hotel because they killed
24   other survivors while Strand elects to stay behind, Nick flees Tijuana and heads for the
25   border with his new love interest, Ofelia abandons the group, Daniel apparently
26   perished in a fire, and Chris is murdered by other survivors.
27

28


                                                 4
            Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 9 of 24


 1   III.     THE COPYRIGHT INFRINGEMENT CLAIM SHOULD BE DISMISSED
 2            BECAUSE THE WORKS ARE NOT SUBSTANTIALLY SIMILAR IN
 3            COPYRIGHT-PROTECTED EXPRESSION
 4            A.    The Elements of a Copyright Infringement Claim
 5            To plead copyright infringement, a plaintiff must allege “(1) ownership of a
 6   valid copyright, and (2) copying of constituent elements of the work that are original.”
 7   Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). The second
 8   “copying” prong has two distinct elements – that “the infringer had access to plaintiff’s
 9   copyrighted work and that the works at issue are substantially similar in their protected
10   elements.” Wild, 788 F. Supp. 2d at 1097-98 (citation omitted).     2/




11            In the Ninth Circuit, substantial similarity of literary and motion picture works is
12   evaluated under an “extrinsic test” that analyzes the “articulable similarities between
13   the plot, themes, dialogue, mood, setting, pace, characters, and sequence of events” of
14   each work. Funky Films, Inc. v. Time Warner Entm’t Co., 462 F.3d 1072, 1077 (9th
15   Cir. 2006) (citations omitted). The test can be satisfied only by similarities in “the
16   actual concrete elements that make up the total sequence of events and relationships
17   between the major characters . . . .” Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir.
18   1985). “[S]tock scenes, general plot ideas, and scenes-a-faire (situations and incidents
19   that flow naturally from a basic plot premise) are not protected.” Marcus v. ABC
20   Signature Studios, Inc., 279 F. Supp. 3d 1056, 1065 (C.D. Cal. 2017) (citation
21   omitted). Thus, lists of general plot ideas, character types, stock elements, and scenes-
22   a-faire are not sufficient to satisfy the extrinsic test. Litchfield v. Spielberg, 736 F.2d
23   1352, 1356 (9th Cir. 1984) (such lists “are inherently subjective and unreliable”);
24   accord Kouf v. Walt Disney Pictures & Telev., 16 F.3d 1042, 1045-46 (9th Cir. 1994).
25            The extrinsic test “may often be decided as a matter of law” (Funky Films, 462
26

27
     2/
          For purposes of this Motion only, the Skybound Defendants do not address the
   issue of access. However, “[n]o amount of proof of access will suffice to show
28
   copying if there are no similarities.” Funky Films, Inc. v. Time Warner Ent’t Co., 462
   F.3d 1072, 1077 (9th Cir. 2006) (citation omitted).
                                                    5
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 10 of 24


1    F.3d at 1076), and a court may dismiss a plaintiff’s complaint under Rule 12(b)(6) if a
2    complaint’s allegations of “substantial similarity” are belied by the works at issue.
3    See, e.g., Zella, 529 F. Supp. 2d at 1131 (citation omitted).
4             B.    Dead Ahead and Fear the Walking Dead Are Not Substantially
5                   Similar in Expression as a Matter of Law
6             None of the “substantial similarity” factors favor Plaintiff.
7                   1.     The Plots and Sequences of Events Are Entirely Dissimilar
8             Plaintiff contends that Dead Ahead and Fear the Walking Dead are similar
9    because they share an overarching premise and some specific events supposedly occur
10   in both works. A review of these supposed similarities actually discloses numerous
11   meaningful differences.
12            Plaintiff’s main claim of similarity is that both works share an identical premise,
13   namely “that a ragtag group of individuals thrown together by circumstance escape a
14   zombie apocalypse from Southern California by fleeing to the Pacific Ocean on board
15   a boat heading south toward Mexico.” (SAC ¶ 41.) Numerous problems with this
16   contention are immediately apparent. For starters, this general premise is not a
17   protectable expression because “[n]o one can own the basic idea for a story.” Zella,
18   529 F. Supp. 2d at 1133-34 (“General plot ideas are not protected by copyright law;
19   they remain forever the common property of artistic mankind.”) (citations omitted);
20   Litchfield, 736 F.2d at 1357 (“Any similarities in plot exist only at the general level for
21   which plaintiff cannot claim copyright protection.”).
22            But even if such a broad premise were protectable, Plaintiff is incorrect that this
23   idea encapsulates both works. The main characters in Fear the Walking Dead flee Los
24   Angeles by boarding a boat (Ex. 5, ep. 1), but the survivors in Dead Ahead are already
25   on board a boat when there are reports of a zombie attack (Ex. 4, p. 1). The survivors
26   in Fear the Walking Dead are fleeing from Los Angeles and originally plan to go to
27   San Diego (Ex. 5, ep. 1), but in Dead Ahead the boat’s home port is in Mexico (Ex. 4,
28   p. 6).

                                                    6
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 11 of 24


1           Plaintiff’s supposed “identical premise” also vastly oversimplifies Fear the
2    Walking Dead. In contrast to Dead Ahead, a first-person narrated horror story that
3    largely involves a search for supplies on a cruise ship, Fear the Walking Dead weaves
4    together numerous narratives about flawed characters whose lives and motivations are
5    constantly shifting in response to the complicated new world in which they live and the
6    people they meet. These storylines began in Season 1, when several plot points
7    occurred that have no parallel in Dead Ahead, for example, Daniel Salazar and his
8    family shelter Madison and Travis’ family, Madison searches for oxycodone to treat
9    Nick’s heroin withdrawals, and Nick and Strand are captured and detained by the
10   military. Season 2 of Fear the Walking Dead also has numerous plot lines with no
11   parallel in Dead Ahead.3/ Thus, even at the most general level, the plots of the two
12   works are significantly different.
13          Plaintiff also points to several specific events or sequences that he contends are
14   substantially similar. Many of these events are unprotectable scenes-a-faire and, again,
15   there are notable differences even in these specific events hand selected by Plaintiff.
16   First, the SAC is incorrect when it alleges that the survivors in both works “believe
17   they can avoid zombies at sea and they are anxious (at first) to evade military ships.”
18   (SAC ¶ 41.) In Fear the Walking Dead, the main characters do head to a yacht to
19   escape zombie-ridden Los Angeles and are wary of the authorities as a result of events
20   occurring during Season 1 (Ex. 5, ep. 1), but in Dead Ahead, Captain Jack’s first
21
     3/
           These other plot points include: the survivors visit Catrina Island where a family
22
     has created a gated fortress to keep out zombies but they have a suicide pact (Ex. 5, Ep.
23   2); Nick realizes that he can camouflage himself by smearing zombie blood on himself
     and walks amongst the zombies (Ep. 3); the main characters encounter an airplane
24
     wreck with survivors and zombies but Strand heartlessly refuses to save the survivors
25   (Ep. 3); interlopers take over the yacht under the pretense that they need help for a
     pregnant woman (Ep. 4); several survivors go to an estate in the Mexican countryside
26
     owned by Strand’s former lover who has been infected by zombies (Eps. 6-7); Travis,
27   concerned about Chris’ increasing propensity for violence, unsuccessfully tries to keep
     him from harming others (Ep. 7); Nick joins a community of survivors in Tijuana led
28
     by a charismatic pharmacist with a dark secret (Eps. 8-9); and some of the survivors
     attempt to return to the yacht but it has been stolen (Ep. 9).
                                                  7
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 12 of 24


1    reaction to news of the zombie outbreak is to head back to land where he asks the
2    Mexican navy for help (Ex. 4, pp. 4-6).
3          Second, Plaintiff claims a similarity because the “characters consult a map and
4    chart their course” and “use that scene as a narrative device” to explain that they are
5    “trapped on a seafaring vessel.” (SAC ¶ 41.) Looking at a map while on a boat and
6    discussing the general plot of being stuck on a boat are unprotectable scenes-a-fair and
7    just part and parcel of the idea of a zombie apocalypse with characters on a boat. In
8    any event, in Fear the Walking Dead, the characters look at a map to try to find a way
9    to avoid another ship that is following them (Ex. 5, ep. 2), a plot point missing in Dead
10   Ahead. Similarly, “fishing, communicating via HAM radio, and surveying the sea
11   from time to time” (SAC ¶ 41) are common nautical scenes-a-faire and the expressions
12   differ in both works. For example, in Fear the Walking Dead, one of the pirates uses a
13   radio to befriend Alicia and locate the yacht’s location (Ex. 5, eps. 1, 4), but in Dead
14   Ahead the radio relays news of zombies running amok in Ensenada (Ex. 4, p. 3). Even
15   these simple sequences betray the marked differences between the works.
16         Third, contrary to Plaintiff’s assertions, there are significant differences in the
17   “concerted military action against civilians along the California coast” in both works.
18   (SAC ¶ 41.) Military action was a prominent feature in Season 1 of Fear the Walking
19   Dead, well before the characters ever made it to the yacht, and a run in with the
20   Mexican navy in Season 2 ends in the violent death of Luis, a minor character (Ex. 5,
21   ep. 6). In contrast, in Dead Ahead, the only appearance of the military is the Mexican
22   navy’s helpful instruction to turn the fishing boat back to sea (Ex. 4, p. 6). There are
23   no other interactions with the military in Dead Ahead but only secondhand rumors of
24   military actions over the radio. (Ex. 4, pp. 37-38) (The picture on page 12 of the SAC
25   showing a city burning may not have occurred at all because it is actually a picture of
26   Captain Jack’s dreams.)
27         Fourth, Plaintiff claims similarity because a propeller is used to kill zombies.
28   (SAC ¶ 41.) Setting aside that this is not a particularly surprising or original idea

                                                  8
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 13 of 24


1    given the general plot of zombies and boats, the expression is significantly different.
2    In Fear the Walking Dead, Nick uses the propeller of a small zodiac boat at the very
3    start of the story to kill a single zombie and allow the survivors to reach the larger
4    yacht. (Ex. 5, ep. 1.) In Dead Ahead, it is not clear from the picture in the SAC on
5    page 15 if the propeller of the fishing boat is used to kill any zombies because there is
6    a long trail of zombies in the boat’s wake.
7          Fifth, Plaintiff alleges that both works involve characters looking for supplies at
8    abandoned resorts that have a pier but find zombies at the hotels and lose their boats.
9    (SAC ¶ 41.) As a preliminary matter, it is not clear that the characters in Dead Ahead
10   ever make it to a resort. There is reference to a resort being on the opposite side of an
11   island where the survivors search for supplies, but upon arriving at the island, the
12   survivors walk through a decimated beach-side town, not a resort. (Ex. 4, pp. 15-17.)
13   Even assuming it is a resort, the sequences of events are distinct. In Dead Ahead, the
14   fishing boat drifts to the island after a storm and Captain Jack takes three others with
15   him to look for supplies, they are attacked by zombies, and acquire a new larger tug
16   boat to escape. (Ex. 4, pp. 15-25.) The survivors in Fear the Walking Dead do not
17   make it to the beach resort until the end of the season after several other plot points
18   that have no parallel in Dead Ahead. (Ex. 5, ep. 9; see, e.g., footnote 3, supra.)
19         The SAC also alleges that “many of the events transpiring on the cruise ship are
20   virtually identical to the events transpiring at the resort hotel and on the yacht” in Fear
21   the Walking Dead. Several differences are noteworthy:
22         •      it is not clear that the survivors on board the cruise ship ever even see the
23                pirates in Dead Ahead (SAC ¶ 41);
24         •      the pirates in Dead Ahead are trying to find supplies on the cruise ship,
25                just like the survivors (Ex. 4, p. 48), but in Fear the Walking Dead, the
26                pirates are attempting to capture the yacht and hostages (Ex. 5, ep. 4);
27         •      unlike Captain Jack’s race to the engine room to start the cruise ship while
28                fighting off zombies in Dead Ahead (Ex. 4, pp. 78-80), there are no

                                                   9
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 14 of 24


 1                zombie attacks when Travis Manawa takes hours trying to hot-wire the
 2                yacht to appease the pirates who have taken them hostage (Ex. 5, ep. 4);
 3          •     zombie hordes are let loose in Dead Ahead when the pirates open a door
 4                holding them back (Ex. 4, p. 54), but in Fear the Walking Dead, Madison
 5                and Strand attract the zombies by getting drunk at the hotel bar and
 6                playing the piano (Ex. 5, ep. 9);
 7          •     in Fear the Walking Dead, the main characters come into repeated
 8                conflicts with the other group of survivors at the hotel and are forced to
 9                escape after Travis accidentally kills their leader (Ex. 5, eps. 14-15), but
10                in Dead Ahead Captain Jack works together with the survivors on the
11                cruise ship (Ex. 4, pp. 65-66).
12          Several other supposed similarities are difficult to identify because it is not clear
13   to what Plaintiff is referring. For example, the SAC alleges that in Fear the Walking
14   Dead, Strand “sets the Abigail on fire in an attempt to destroy the zombies” and that
15   “pirates seize the yacht before it is wrecked by the main characters who endeavor to
16   kill the zombies who are aboard.” (SAC ¶ 41.) The Abigail was lost, presumably
17   stolen by the Mexican navy.4/ (Ex. 5, ep. 9.) The SAC also alleges both works feature
18   an elevator, but it is not clear that Captain Jack ever makes it into an elevator or if he
19   just waits out in front of one for it to come. (Ex. 4, p. 61-63.)
20          Thus, copyright does not protect the general plot of “zombies on the high seas”
21   and the events that are supposedly similar actually disclose that there are meaningful
22   differences between the two works.
23

24

25
     4/
          Far into Season 3 – not Season 2 – of Fear the Walking Dead, Strand discovers
26
   the Abigail has run aground, no longer works, and it has been overrun by zombies.
27 While there, Strand talks over the radio with someone claiming to be a Russian
   cosmonaut and then takes supplies before burning the boat. This sequence is nothing
28
   like Dead Ahead, when Captain Jack first discovers the tug boat and steals it after
   killing the one zombie on board. (Ex. 4, pp. 21-24.)
                                                  10
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 15 of 24


1                 2.     The Stock Characters in Dead Ahead Are Not Protectable and,
2                        in Any Event, Are Completely Different
3          Comparing characters is nearly impossible because the reader learns next to
4    nothing about the characters in Dead Ahead beyond their name, that they went on a
5    fishing trip, and they are trying to survive a zombie apocalypse. For example,
6    according to the SAC, one of the main characters in Dead Ahead is Emile, who is
7    identified in the SAC as the character who speaks both English and Spanish. (SAC ¶
8    42.) But the Emile character is so stock and devoid of recognizable features that his
9    depiction is inconsistent. For example, on page 32, Emile is a young, clean shaven
10   Caucasian man with a thin face and light brown curly hair, but on page 44, Emile is a
11   gaunt older man with darker skin, a bandana, and a mustache. Because of their lack of
12   specificity, the characters in Dead Ahead are not entitled to copyright protection.
13   Olson v. Nat’l Broadcasting Co., Inc., 855 F.2d 1446, 1452 (9th Cir. 1988) (“[T]he
14   less developed the characters, the less they can be copyrighted”) (citations omitted);
15   Hogan v. DC Comics, 48 F. Supp. 2d 298, 310 (S.D.N.Y. 1999) (“A stock character or
16   basic character type, however, is not entitled to copyright protection.”) (citation
17   omitted).
18         Fear the Walking Dead takes a completely opposite approach, exhaustively
19   exploring the characters, their backstories, and their motivations. One way in which
20   Fear the Walking Dead does this is through flashbacks to before the apocalypse, a
21   feature that is missing from Dead Ahead (aside from a brief flashback showing the
22   characters fishing at the start of the apocalypse). In the Fear the Walking Dead
23   flashbacks, the viewer learns a lot about the characters and what made them who they
24   are, including about Nick and Madison’s difficult relationship due to Nick’s drug
25   abuse (Ep. 8), how Victor Strand fell in love with Thomas Abigail (the owner of the
26   estate and namesake of the yacht) (Ep. 4), and Daniel Salazar’s violent past in El
27   Salvador (Ep. 7). The characters in Dead Ahead do not have any back stories, let alone
28   substantially similar ones.

                                                 11
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 16 of 24


 1             Given the vast difference in how the works treat their characters, it is not
 2   surprising that none of the character similarities alleged by Plaintiff actually bear out
 3   upon closer inspection. First, the SAC alleges that both works follow the story of
 4   “eight characters, four men and four women, on board their respective vessels
 5   struggling to survive a post-apocalyptic world on water.” (SAC ¶ 42.) Generic
 6   characteristics, such as the gender and number of characters and the situation they find
 7   themselves in, are not specific enough to garner copyright protection.5/
 8          Second, the SAC alleges that in both works the “central protagonist is a male
 9   educator,” referring to Captain Jack in Dead Ahead and Travis Manawa in Fear the
10   Walking Dead. (SAC ¶ 42.) Even were this general character trait sufficient to
11   warrant protection (it is not), Plaintiff’s supposed similarity misses the mark on several
12   fronts:
13          •        Captain Jack is the operator of a sport fishing boat, not an educator;6/
14          •        Travis Manawa, a stocky curly haired man bears little to no resemblance
15                   to Captain Jack’s ruddy, gaunt, and long-haired appearance;
16          •        if any character were the central protagonist at the start of Season 2 it is
17                   not Travis but Victor Strand, the owner of the yacht and a gay African
18                   American businessman who ruthlessly refuses to help outsiders, a stark
19                   contrast to Captain Jack, who appears to sacrifice himself at the end of
20                   Dead Ahead.
21          Third, the SAC’s allegation that both works “feature a mysterious, red-headed,
22   female, rifle-sporting character of around the same age named Red, both of whom have
23

24
     5/
         For what it is worth, it is not clear that there are “four male and four female
   survivors” in Dead Ahead because at least seven survivors are given male names
25 (Captain Jack, Emile, Chapman, Tony, Patrick, Mark, and Jim).

26   6/
          To the extent that Plaintiff’s description of Captain Jack as an educator is based
27 on a preliminary description of Dead Ahead characters allegedly conveyed to
   Defendant David Alpert (see SAC ¶ 25), that description cannot form the basis of an
28
   infringement claim because Plaintiff does not allege that he has registered a copyright
   in those notes. Feist, 499 U.S. at 361.
                                                    12
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 17 of 24


1    fringe bangs and carry similar rifles with the exact same scope” is a massive overreach.
2    (SAC ¶ 42.) For starters, calling a red-headed character “Red” and carrying a gun
3    during a zombie apocalypse are features so generic that they cannot be considered
4    protectable. Similarly, the visual images on page 17 in the SAC of looking through “a
5    telescopic rifle sight [are] a very commonplace element found in many works.” Wild,
6    788 F. Supp. 2d at 1105. Furthermore, “Red” is not “feature[d]” in Fear the Walking
7    Dead. (SAC ¶ 42.) She barely appears, standing quietly in the background for
8    approximately three minutes before being shot and killed halfway through her one and
9    only line. (Ex. 5, ep. 4.) Despite her short appearance, there are still meaningful
10   differences between the two “Red” characters. In Fear the Walking Dead, “Red” is a
11   threatening interloper who boards the yacht and has long straight hair, while the “Red”
12   in Dead Ahead is one of the survivors on Captain Jack’s boat, not a pirate, and has
13   short curly hair. (Ex. 4, p. 5.) The characters are not similar in any protectable
14   respect.
15         Fourth, the SAC alleges that “[b]oth works feature a Central-American crew
16   member with a military background whose dialogue is a mixture of English and
17   Spanish and who sports a goatee and carries a pistol . . . .” (SAC ¶ 42.) As shown
18   above, the Emile character is so generic that his depiction changes throughout Dead
19   Ahead. Additionally, having a character speaking in a mixture of English and Spanish
20   flows naturally from the premise of telling a story in English about characters in
21   Southern California or Mexico.
22         Finally, the SAC alleges that there are pirates in both works. (SAC ¶ 42.) The
23   idea of pirates in a story that takes place on the ocean is not protectable, and the
24   expression of pirates is different in both works. In Dead Ahead, the pirates are a
25   haggard group of apparently former military members who try to take over a cruise
26   ship because they believe it carries supplies. (Ex. 4, p. 48.) The pirates in Dead Ahead
27   never try to board the tugboat and it is not clear that the pirates and survivors ever even
28   meet. In Fear the Walking Dead, the “pirates” are far more cunning. One of the

                                                 13
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 18 of 24


1    “pirates” strikes up a conversation with Alicia and tricks her into giving up the location
2    of the yacht. When the “pirates” locate the yacht, they appear to be three young well-
3    dressed people who create the ruse of needing help for a pregnant woman to board the
4    yacht and take the main characters hostage. (Ex. 5, ep. 4.)
5           Further confirming the lack of character overlap, there are numerous main
6    characters (let alone minor characters) in Fear the Walking Dead for which there is no
7    parallel in Dead Ahead, including:
8           •     Madison Clark: fiancée of Travis Manawa, mother of Nick and Alicia, a
9                 headstrong, take-charge protector struggling to keep her blended family
10                together;
11          •     Nicolas Clark: son of Madison and brother of Alicia Clark, a drug addict
12                struggling with his recovery who has a penchant for smearing zombie
13                blood on himself and walking amongst the living dead;
14          •     Alicia Clark: daughter of Madison and sister of Nicolas Clark, a naïve
15                teenager whose eagerness to help places the entire group at risk;
16          •     Victor Strand: a former businessman who rescues the other survivors by
17                taking them to his yacht and who is forced to kill his longtime boyfriend
18                who has become infected;
19          •     Chris Manawa: son of Travis, a troubled teenager who has difficulty
20                dealing with the zombie apocalypse and the loss of his mother and begins
21                to act out in threatening and violent ways towards other survivors;
22          •     Ofelia Salazar: daughter of Daniel Salazar, devoted to her father but who
23                abandons the other survivors and heads for America.7/
24          Therefore, both works treat their characters in entirely divergent ways and there
25   are no substantial similarities between any of the characters. This is persuasive
26   evidence that the works are not substantially similar. Wild, 788 F. Supp. 2d at 1109
27

28   7/
          As can be seen from the above list, many of the characters on Fear the Walking
     Dead are close family members, a feature completely absent in Dead Ahead.
                                                14
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 19 of 24


1    (“The almost complete lack of parallel characters strongly suggests, without any
2    further analysis, that the works lack substantial similarity.”) (citations omitted).
3                 3.     The Settings of the Works Are Divergent
4          The settings of the works are not similar in any protectable respect and the
5    SAC’s broad claims of similarity are readily disproven.
6          The SAC first claims similarity because a “significant part of the two works
7    takes place on mid-size vessels.” (SAC ¶ 44(a).) This vague idea is unprotectable and,
8    in any event, the two boats could not be more different. In Dead Ahead, the survivors
9    are first on a small sport fishing boat and later steal a larger, industrial tug boat. (Ex.
10   4, pp. 25-26.) In contrast, in Fear the Walking Dead, the survivors flee on the Abigail,
11   Strand’s technologically-advanced and well-appointed mega-yacht. (Ex. 5, ep. 1.)
12         Plaintiff also claims a similar nautical setting based on allegedly similar pictures
13   of the respective boats on the water by comparing a picture in Dead Ahead and
14   “advertising and promotional material” for Fear the Walking Dead. (SAC ¶ 32.) A
15   picture of a boat on the water is not protectable and there are notable differences in the
16   two images. In Dead Ahead, the nighttime image shows the boat close to the
17   foreground and in rough shape, and the moon appears to actually be a skull with bats
18   or birds flying out of it. In contrast, in Fear the Walking Dead, the daytime image
19   shows the luxury yacht off in the distance and directly above it the sun has been
20   blocked by clouds, leaving the impression of a skull. The Fear the Walking Dead
21   image is thus suggestive and evocative, implying the danger the characters are facing,
22   while the Dead Ahead image is grotesque and far more literal.
23         The SAC also contends that there is a similar geographic setting, claiming that
24   both stories take place “on the high seas” with boats “travelling [sic] south from the
25   Southern California coast toward South America,” and that both “start[] at the same
26   place and take[] place in the same part of the ocean.” (SAC ¶ 44(a).) Even if true,
27   such a similarity would not be protectable. See Marcus, 279 F. Supp. 3d at 1071
28   (citing Alexander v. Murdoch, 2011 WL 2802923, at *7, 2011 U.S. Dist. LEXIS

                                                  15
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 20 of 24


1    79503, at *21 (S.D.N.Y. July 14, 2011) (finding that the shared setting of Los Angeles
2    was not protectable under copyright law).
3           But there are differences in the geographic setting. In Fear the Walking Dead,
4    the survivors escape from a beach in Los Angeles, board Strand’s yacht, and plan to
5    head to San Diego and eventually go to Mexico, not South America. (Ex. 5, eps. 1-3,
6    6.) In Dead Ahead, the fishing boat’s home port is in Mexico, not Southern California,
7    and a map in Dead Ahead states that the survivors traveled much further south than the
8    yacht in Fear the Walking Dead, reaching points at least as far away as Peru. (Ex. 4,
9    pp. 6, 27-28.)
10          The SAC next alleges that the boats make similar stops to search for supplies but
11   this too misses the mark. (SAC ¶ 44(a).) Stopping for supplies is a natural result of
12   the basic premise of trying to survive the apocalypse and the settings where the
13   survivors stop for supplies are markedly different. For example, in Fear the Walking
14   Dead, the survivors stop at Catrina Island where a family of survivors has created a
15   fenced in area to keep out zombies. (Ex. 5, ep. 2.) There is nothing similar in Dead
16   Ahead. The SAC tries to mask this problem by alleging that both works have settings
17   on “sandy knolls and dunes that emerge form the Pacific Ocean,” but it is hardly
18   surprising that survivors on a boat would occasionally find themselves on beaches.
19   (SAC ¶ 44(a).) And again there are key differences. In Dead Ahead the survivors
20   appear to just look at the beach through binoculars from afar (Ex. 4, p. 5), but in Fear
21   the Walking Dead the survivors go to a beach that is littered with supplies from an
22   airplane crash (Ex. 5, ep. 3).
23          Finally, the SAC alleges that “elevators and engine rooms are used as places of
24   refuge and tension in both works.” (SAC ¶ 44(a).) It is not clear what pages or scenes
25   Plaintiff is referencing, but the description of these settings is so generic that it cannot
26   possibly be protectable expression.8/
27

28   8/
            The SAC also alleges that both works feature a resort hotel and that the events in
     the “cruise ship and the resort in DEAD AHEAD track the events taking place on the
                                                  16
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 21 of 24


1          Therefore, despite surface level and unprotectable similarities, the settings of
2    both works are actually materially different.
3                 4.    The Supposedly Similar Themes Are Too Generic to Be
4                       Protectable and Dead Ahead Lacks Several Themes in Fear the
5                       Walking Dead
6          The SAC alleges the works share three basic themes: life vs. death, nature of
7    survival, and resilience of the human spirit. (SAC ¶ 43.) Assuming those are shared
8    themes, they are so well-worn that they are not protectable because “there is no
9    protection for stock themes or themes that flow necessarily from a basic premise.”
10   Marcus, 279 F. Supp. 3d at 1067. Fighting against zombies, trying to survive in a new
11   world where zombies exist, and having to overcome obstacles are part and parcel of
12   the basic zombie apocalypse storyline and cannot be protected. See Campbell v. Walt
13   Disney Co., 718 F. Supp. 2d 1108, 1113 (“[A]lthough the works share themes of
14   self-reliance and the importance of friendship and teamwork, these themes often
15   predominate stories of competition, especially those where the protagonist begins the
16   story as cocky and self-centered, and are thus generic and not protectable.”).
17         Additionally, the SAC fails to mention that Fear the Walking Dead has other
18   themes not present in Dead Ahead including:
19         •      the testing of familial bonds during times of crisis (Travis realizing his
20                son Chris is too dangerous to keep around the other survivors; engaged
21                couple Madison and Travis’ disagreements over whether to help other
22                survivors)
23         •      whether humans are capable of redemption (Daniel Salazar’s history of
24                killing and torture; Nick’s drug addiction; Madison, Travis, and Chris’
25                killing of other human survivors after the apocalypse)
26

27
     resort and the yacht in FEAR THE WALKING DEAD.” (SAC ¶ 44(a).) As discussed
28
     above, the sequence of events in those locations is not similar, and it goes without
     saying that a resort hotel is not the same setting as a cruise ship.
                                                 17
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 22 of 24


1          The themes in the works are not substantially similar in any protectable respect.
2                 5.    The Moods of the Works Are Materially Different
3          The SAC alleges that the mood in both works is “dark, deliberate, weighty, and
4    purposeful” and “sad and somber . . . .” (SAC ¶ 44(b).) Even if true, similarities in
5    mood because both works are broadly in the same genre are insufficient to satisfy the
6    extrinsic test. Zella, 529 F. Supp. 2d at 1136; Olson, 855 F.2d at 1451.
7          But on closer inspection, the mood of the two works is significantly different.
8    Dead Ahead is a classic horror story told in gothic terms through the diary entries and
9    inner monologue of a first-person narrator. Captain Jack’s descriptions of despair are
10   phrased in poetic, melodramatic terms. For example, Captain Jack writes in his diary,
11                “If it was God who had made the sun shine that first day, was it His
12                way of saying goodbye? Maybe He was washing His hands of
13                humanity’s bullcrap and wicked greed? Either way it left the gates
14                of hell wide open for business and business is good!”
15         In contrast, the mood in Fear the Walking Dead is modern and realistic. The
16   story is told from an omniscient third-person perspective and the characters’ internal
17   monologues are not expressly stated. Although the characters in Fear the Walking
18   Dead are presented with the same distressing problem of living in a time where
19   zombies are present, they confront the problem head on in contemporary terms, they
20   do not use flowery language to bemoan their state of affairs.
21         Beyond the generic similarities inherent in zombie stories, the moods of the two
22   works are not substantially similar.
23                6.    Dialogue Similarities Do Not Exist
24         A plaintiff must establish “extended similarity of dialogue” in order to
25   adequately allege substantial similarity of dialogue. Olson, 855 F.2d at 1450. Here,
26   Plaintiff does not even attempt to point out a single example of shared dialogue, let
27   alone an extended similarity. Instead, Plaintiff merely alleges that one character in
28   each work speaks in “a mixture of English and Spanish.” (SAC ¶ 42.) This is

                                                18
        Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 23 of 24


1    insufficient to satisfy the extrinsic test. See Benay v. Warner Bros. Entm’t, Inc., 607
2    F.3d 620, 628 (9th Cir. 2010) (finding no similarity where shared use of Japanese
3    words “naturally flows from the narrative of an American military advisor in Japan”).
4                 7.     The Pacing of the Two Works Is Not Substantially Similar
5          The SAC contends that both stories occur at “breakneck speeds, with gory,
6    violent zombie attacks lurking around every corner, [and are] populated by characters
7    who are in perpetual flight from horrific, ungodly, unearthly, lethal predators.” (SAC ¶
8    44(c).) That there is an ever-present threat of zombie attack is a natural outgrowth of
9    the generic zombie storyline and therefore not protectable. In any event, the pace of
10   Fear the Walking Dead is certainly not at “breakneck speeds” as alleged. There are
11   long stretches in each episode of Fear the Walking Dead where the characters are not
12   fending off zombies but are dealing with other problems that bring their own dramatic
13   tension. Although zombie attacks are an important part of the show, those moments
14   punctuate an otherwise relatively contemplative, character-driven show, where the key
15   moments from episode to episode are not zombie attacks but human drama.
16         Therefore, any similarities in pacing are the result of the general plot and are
17   insufficient to satisfy the extrinsic test. Olson, 855 F.2d at 1451; see also Campbell,
18   718 F. Supp. 2d at 1115 (“[T]o the extent Plaintiff alleges that the action rises and falls
19   in a similar manner in both works, ‘[p]ace, without more, does not create an issue of
20   overall substantial similarity between the works.’”) (citation and modification
21   omitted).
22                8.     Summary of Extrinsic Test Factors
23         None of the “extrinsic test” factors point towards a finding of substantial
24   similarity. Dead Ahead and Fear the Walking Dead feature plots, sequences of events,
25   characters, themes, moods, settings, dialogue, and pace that are all meaningfully
26   different in any protectable expression.
27

28


                                                 19
          Case 5:18-cv-03803-LHK Document 66 Filed 11/02/18 Page 24 of 24


1    IV.    THE BREACH OF FIDUCIARY DUTY CLAIM ALSO FAILS AS A
2           MATTER OF LAW
3           As shown above, the Skybound Defendants did not infringe Plaintiff’s copyright
4    as a matter of law. Plaintiff’s Second Claim for Relief for breach of fiduciary duty is
5    rooted in the alleged copyright infringement. Because there was no copyright
6    infringement as a matter of law, the breach of fiduciary duty claim fails as well as a
7    matter of law.
8    V.     CONCLUSION
9           Dead Ahead and Fear the Walking Dead share no substantial similarities. As a
10   result, Plaintiff cannot satisfy the extrinsic test necessary to plead a claim for copyright
11   infringement. Thus, the First and Second Claims for Relief should be dismissed with
12   prejudice and without leave to amend.
13

14   Dated: November 2, 2018                 GRODSKY & OLECKI LLP
                                             Allen B. Grodsky
15                                           Courtney L. Puritsky
                                             Tim B. Henderson
16

17
                                             By:        /s/ Tim B. Henderson
18                                                          Tim B. Henderson
19                                           Attorneys for Defendants Skybound
                                             Productions, Inc., Circle of Confusion
20                                           Productions, LLC, New Circle of Confusion
                                             Productions, Inc., Robert Kirkman, LLC,
21                                           Robert Kirkman, and David Alpert
22

23

24

25

26

27

28


                                                   20
